           Case 2:05-mc-02025 Document 835 Filed 07/05/21 Page 1 of 12




 UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT
                    OF PENNSYLVANIA

JOHN WALTON,                               )
                                           )
              Plaintiff,                   )     No.
                                           )
vs.                                        )
                                           )
WESTMORELAND COUNTY,                       )
Pennsylvania, and GINA CERILLI,            )
COMMISSIONER, in her individual            )
capacity,

              Defendants,



                                   COMPLAINT

      Plaintiff John Walton, by undersigned counsel, files this Complaint stating

as follows:

                                     PARTIES

      1.       John Walton resides in Mount Pleasant Township, Westmoreland

County, Pennsylvania. Walton was the Warden of the Westmoreland County

Prison from 2003 until his constructive discharged on November 6, 2020. At the

time of his constructive discharge, Walton was 62 years old.

      2.       Defendant Westmoreland County, Pennsylvania is a political

subdivision of the Commonwealth of Pennsylvania. The County’s principal place
           Case 2:05-mc-02025 Document 835 Filed 07/05/21 Page 2 of 12




of business is located at 102 Courthouse Square Main Street, Greensburg, PA

15601.

      3.      Defendant, Gina Cerilli, is an adult individual who is County

Commissioner of Westmoreland County. She is a state actor with hiring and firing

authority over employees in Westmoreland County. She is also a member of the

Westmoreland County Prison Board. At all times relevant she operated pursuant to

authority granted or delegated to her under Pennsylvania law, and therefore acted

under color of state law. She is sued in her individual capacity for damages. Her

principal place of business is 102 Courthouse Square Main Street, Greensburg, PA

15601.

                          JURISDICTION AND VENUE

      4.      This Court has jurisdiction over the present action pursuant to 42

U.S.C. §1983; Title VII of the Civil Rights Act of 1964, as amended by the Civil

Rights Act of 1991 42 U.S.C. § 2000e-5, the Age Discrimination in Employment

Act (ADEA), 29 U.S.C. § 626; 28 U.S.C. §§ 1331 and 1343. This Honorable

Court has supplemental jurisdiction over Plaintiff’s state law claim pursuant to 28

U.S.C. §1367.

      5.      Walton filed a complaint with the EEOC on September 11, 2019.

Walton received a Right to Sue letter from the U.S. Department of Justice on June

15, 2021. This Complaint is timely filed.



                                          2
           Case 2:05-mc-02025 Document 835 Filed 07/05/21 Page 3 of 12




      6.      Venue is appropriate in this district, as Westmoreland County is a

political subdivision located within this district and the events upon which the

allegations in the Complaint are based occurred within this district.



                            FACTUAL BACKGROUND

      7.      Walton was employed as the Warden of the Westmoreland County

Prison for more than 17 years. The position of Warden in no way requires political

affiliation or patronage. Walton’s job performance as the Warden was exemplary

and he received commendations for his job performance throughout his tenure as

the Warden.

      8.      On November 6, 2020, Walton resigned and retired because he could

no longer tolerate the relentless and baseless harassment, discrimination, and

retaliation he endured due to Commissioner Cerilli’s actions.

      9.      After receiving Walton’s resignation letter detailing Cerilli’s illegal

conduct and his constructive discharge, Prison Board Member and Westmoreland

County Controller, Jeffrey Balzer, gave an on-camera interview to KDKA news in

which he said of Walton’s tenure: “I think he’s been outstanding.” In describing

Walton’s reasons for resigning and his constructive discharge Balzer said: “His

thoughts are well deserved, I mean, I understand where he’s coming from.” Balzer

went on to explain: “We gave institutional raises to everyone in the prison except



                                           3
         Case 2:05-mc-02025 Document 835 Filed 07/05/21 Page 4 of 12




for the top two guys, you can see where that could be the straw that broke the

camel’s back.”

      10.     From the time that Gina Cerilli became a County Commissioner in

2015, until his constructive discharge on November 6, 2020, Walton was subjected

to constant harassment and a pervasive hostile work environment due to a

relentless barrage of baseless attacks from Cerilli.

      11.     In June of 2016, then rookie Commissioner Cerilli directed Walton to

make several political hires. Walton refused to make discriminatory political hires

and promotions of candidates who were politically associated with Cerilli. After

Walton objected to Cerilli’s proposed hiring practices that would have

discriminated against qualified minorities and females who would have been

adversely impacted by the political patronage, Cerilli embarked on a never-ending

campaign of discrimination, retaliation, and character assassination in an effort to

harm and get rid of Walton.

      12.     Cerilli moved to fire Walton in June and July of 2016.

      13.     Cerilli weaponized the Westmoreland County Department of Human

Resources with unfounded complaints against Walton and sham investigations, as

payback for Walton’s objection to her discriminatory hiring practices and

directives.




                                           4
         Case 2:05-mc-02025 Document 835 Filed 07/05/21 Page 5 of 12




      14.    Cerilli attacked Walton publicly based on his sex. She made public

statements suggesting that Walton could not take orders from a “female superior.”

Cerilli referred to Walton publicly as a “Neanderthal.”

      15.     In November of 2018, Cerilli tried again to oust Walton. She made

outrageous public comments in which she noted that “for years, I voiced my

disgust in the Warden.”

      16.     Cerilli publicly criticized Walton’s suspension of Commissioner

Cerilli’s family friend, political supporter, and donor, Henry “Sonny” Caruso.

With the support of Hui Xu Caruso, who has since pleaded guilty to numerous

charges related to human trafficking, Commissioner Cerilli publicly blamed

Walton for Caruso’s suicide.

      17.    However, an investigation that led to Caruso’s suspension shortly

before his suicide revealed that Caruso was likely to be indicted by a grand jury

related to money laundering, illegal activity, and illegal gains from the massage

parlors that his wife was operating that were a front for illegal prostitution and

human trafficking.

      18.    In April of 2019, Walton demanded a public apology from Cerilli and

filed complaints of harassment and retaliation with the Westmoreland County

Prison Board.




                                           5
           Case 2:05-mc-02025 Document 835 Filed 07/05/21 Page 6 of 12




       19.    In May of 2019, Westmoreland County hired a law firm to investigate

Walton’s harassment complaint against Commissioner Cerilli.

       20.    In July of 2019, Walton received a hand-written letter from Caruso’s

widow in which she detailed a deal between Caruso, Cerilli, and others to protect

Caruso’s family if Walton was removed as the Warden.

       21.    In September of 2019, James Burgess filed a lawsuit against

Commissioner Cerilli and others, alleging that, among other things, Cerilli made

false accusations against Burgess, that were materially false and motivated by

perceived support for, and affiliation with, a political rival of Cerilli, leading to

Burgess’s wrongful termination.

       22.    On September 27, 2019, Walton filed a charge of sex and age

discrimination with the EEOC against the County and Commissioner Cerilli.

       23.    After Walton filed his EEOC complaint, the harassment continued, as

did Cerilli’s relentless efforts to have Walton fired.

       24.    Walton endured public insults, false and defamatory accusations, and

unfounded criticism of his job performance as the Warden by Commissioner

Cerilli.

       25.    Cerilli repeatedly tried to have Walton fired, falsely stating that he ran

the prison like a “circus.”




                                            6
          Case 2:05-mc-02025 Document 835 Filed 07/05/21 Page 7 of 12




      26.    Walton complained to the County Prison Board several times about

Cerilli’s discrimination, harassment, and retaliation, but the harassment never

stopped. Walton also complained to the Prison Board that Cerilli’s actions toward

him could only be seen as an effort to constructively discharge him by making

conditions so unbearable for Walton that he would be forced to resign.

      27.    In July of 2020, Walton was one of only two prison employees who

did not receive a pay increase due to Commissioner Cerilli’s personal animus

toward Walton.

      28.    Commissioner Cerilli’s personal animus, harassment, discrimination,

and retaliation created an unbearable and pervasive hostile work environment.

            COUNT I- 42 U.S.C. § 1983 POLITICAL AFFILIATION

      29.     Plaintiff incorporates paragraphs 1 through 28 of his Complaint as

though fully set forth herein.

      30.    Defendants constructively discharged Walton because of his political

affiliation in violation of Plaintiff’s right to belief and association under the First

and Fourteenth Amendments of the U.S. Constitution and 42 U.S.C. § 1983.

      31.    At all times relevant hereto, Defendant Cerilli acted under color of

state law, inasmuch as her actions as set forth above, constitute misuse of power

possessed solely by virtue of state law and made possible only because




                                            7
           Case 2:05-mc-02025 Document 835 Filed 07/05/21 Page 8 of 12




Commissioner Cerilli is clothed with the authority of state law and one of the

highest-ranking officials in Westmoreland County Government.

      32.     Defendants’ action toward Walton were intentional and were

undertaken with reckless disregard of his federally protected right to not have his

employment conditioned on political favors and patronage, and/or a pledge of

political allegiance to a party, candidate or elected official he may not prefer to

support.

      33.     The conduct of Defendant Cerilli was a conscious choice to disregard

Plaintiff’s Constitutional rights and deprive Walton under color of state law, of

rights of belief and association under the First and Fourteenth Amendments of the

U.S. Constitution in violation of 42 U.S.C. § 1983.

      34.     Because Cerilli is one of the highest racking County Officials,

Cerilli’s actions amount to policy and practice of the County.

      35.     As a direct and proximate result of Defendants’ intentional and

reckless actions, Walton has sustained both economic and non-economic damages,

in the form of humiliation, embarrassment, mental anguish, inconvenience,

emotional distress, anxiety, depression, and fear for his safety and the safety of his

family.




                                           8
         Case 2:05-mc-02025 Document 835 Filed 07/05/21 Page 9 of 12




      WHEREFORE, Plaintiff seeks a judgment in his favor against Defendants

including, compensatory damages, punitive damages, attorney fees and costs, and

any other monetary and equitable relief that is just under the circumstances.



  COUNT II - SEX DISCRIMINATION/HARASSMENT/RETALIATION
             PLAINTIFF V. WESTMORELAND COUNTY

      36.    Plaintiff incorporates by reference the averments of Paragraphs 1-35

of the Complaint as if the same were set forth in full.

      37.    Walton was harassed, discriminated against, and retaliated against

because of his sex.

      38.    The above-described unlawful employment practices by Defendant

violate Title VII.

      39.    The Defendant's actions were performed with malice and/or reckless

indifference to the Plaintiff's federally protected rights.

      40.    As a direct and proximate result of the above-mentioned employment

practices, Walton was constructively discharged and deprived of his job and has

lost income in the form of back and front pay, fringe benefits, retirement

contributions, medical insurance, lost future job opportunities, future substantial

pecuniary losses, non-pecuniary losses and he has suffered the non-economic

damages described above.




                                            9
         Case 2:05-mc-02025 Document 835 Filed 07/05/21 Page 10 of 12




       WHEREFORE, Plaintiff demands judgment against Defendant and damages

in an amount that this Court and a jury deem fair and reasonable including, but not

limited to, front pay, back pay from the date of the wrongful acts, equitable relief,

compensatory damages, punitive damages, prejudgment interest, post-judgment

interest and reasonable attorney's fees including litigation expenses and the costs in

this action.



                            COUNT III – ADEA
                  PLAINTIFF V. WESTMORELAND COUNTY


       41.     Plaintiff incorporates by reference the averments of Paragraphs 1-40

of the Complaint as if the same were set forth in full.

       42.     Defendant harassed, discriminated against, and retaliated against

Walton because of his age, in violation of the Age Discrimination in Employment

Act, 29 U.S.C. 42 U.S.C. § 623(a)(1).

       43.     But for Walton’s age, Defendants would not have harassed,

discriminated against, or retaliated against him.

       44.     Defendant’s violation of the ADEA was willful.

       WHEREFORE, Plaintiff demands judgment against Defendant for

compensatory and punitive damages, plus costs of this action, liquidated damages,

attorneys’ fees, and such other relief as the Court may deem just and proper under



                                          10
         Case 2:05-mc-02025 Document 835 Filed 07/05/21 Page 11 of 12




the circumstances.



COUNT IV – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                   PLAINTIFF v. CERILLI

      45.    Plaintiff incorporates by reference the averments of Paragraphs 1-44

of the Complaint as if the same were set forth in full.

      46.    Cerilli’s conduct described herein was intentional and based on her

personal animus against Walton.

      47.    Cerilli’s extreme and outrageous conduct described herein

intentionally and recklessly caused Plaintiff to experience severe emotional distress

and the non-economic damages described herein.

      WHEREFORE, Plaintiff demands judgment against Defendant Cerilli, in the

form of compensatory and punitive damages.

JURY TRIAL DEMANDED




                                          11
        Case 2:05-mc-02025 Document 835 Filed 07/05/21 Page 12 of 12




                                   Respectfully submitted,

                                   THOMSON, RHODES & COWIE, P.C.


Dated July 5, 2021                 /s Thomas B. Anderson, Esquire
                                   Thomas B. Anderson, Esquire
                                   PA I.D. #79990
                                   THOMSON, RHODES & COWIE, P.C.
                                   Firm No. 720
                                   Two Rodi Plaza, Suite 301
                                   Pittsburgh, PA 15235
                                   (412) 232-3400
                                   tanderson@trc-law.com

                                   Attorneys for the Plaintiff




                                     12
